DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 — 3, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by patent number US 2,555,336 to Hagely.

Regarding claims 1 — 3, 6 and 7, Hagely discloses a trailer support structure, comprising:
	[Claim 1] at least one support arm (tubular member 36, first telescoping element 64, second telescoping element 70) configured to be pivotably connected to a frame (12) at a pivot point (where the shaft 32 is inserted into opening 20, Figs. 1 — 3, Col. 3, Lns. 12 — 40); and
	a crossbar (shaft 32) horizontally connected to the at least one support arm;
	the crossbar (shaft 32) comprising brackets disposed at opposing ends of the crossbar (web support plates 22 and 24 are at opposite ends of shaft 32 as shown in the position in Figure 6);
	wherein the at least one support arm is configured to pivot between a retracted position that is substantially parallel to a top portion of said frame (shown in dashed line in Fig. 2 the tubular member 36 is substantially parallel to top portion of frame 12 C-beam member) and at least one deployed position angled relative to said frame (shown In Fig. 1 the tubular member 36 is now oriented 90 degrees relative to the top portion of the C-beam of frame 12);
	[Claim 2] the at least one support arm (tubular member 36, first telescoping element 64, second telescoping element 70) comprising a sleeve portion (first telescoping element 64) and a telescoping portion (first telescoping element 64), the telescoping portion configured to slide within the sleeve portion such that the length of the at least one support arm is adjustable (Fig. 3);
	[Claim 3] wherein the length of the at least one support arm (tubular member 36, first telescoping element 64, second telescoping element 70) is adjustable between a discrete set of at least two positions (See the two apertures 78 in Figs. 2, 3 and 5);
	[Claim 6] wherein the retracted position (shown in dashed line in Fig. 2) is substantially parallel to a top portion of the frame (12; Fig. 2); and
	[Claim 7] wherein the at least one deployed position (shown In Fig. 1) is angled relative to the frame (12; angled at ninety degrees).

Response to Arguments
Applicant's arguments filed August 23, 2022, regarding amended claim 1, have been fully considered but they are not persuasive. Applicant argues Hagley does not teach the claimed support arm configured to be pivotably connected to a frame at a pivot point between a retracted position substantially parallel to the frame and an extended position that is at an angle to the frame. Hagely is clear that the view shown in Fig. 1 is that of front view (Col. 1, Lns. 30 — 34), and the view in Fig. 2 is a side view (Col. 1, Lns. 35 — 36). Therefore, the piston mechanism shown in horizontal in Fig. 1, (See indicia 24) is not the support shown retracted and rotated to horizontal, in dashed line in Fig. 2. Furthermore, the key (84) of shaft (32) is shown extending vertically downward in Fig. 3, is shown rotated to horizontal in a top view of Fig. 6, where the tab (34) is inserted into horizontal slot (24). Lastly, Hagely describes placing member (36) into a vertical, operating position by rotating it to a vertical position (Col. 3, Lns. 25 — 30).  In the vertical, deployed position, the tubular member (36) is approximately 90 degrees to some portion of frame (12), particularly a top portion of its C-beam.  In the retracted position, the tubular member (36) is substantially parallel to some portion of frame (12, Fig. 2).  Therefore, it is clear that Hagely teaches rotating the trailer support to and from a position substantially parallel with the frame to a position approximately 90 degrees with the frame, as claimed. Therefore, claim 1 is finally rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611                              

/ANNE MARIE M BOEHLER/           Primary Examiner, Art Unit 3611